Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven Bauman on 02/19/21.
Claim 17 has been cancelled.
Allowable Subject Matter
Claims 1, 4-13, and 16 are allowed. The 112 first paragraph rejection made to claims on 11/08/18 has been withdrawn after Decision on Appeal was made on 12/10/20 
The 103(a) rejection made to claims on 11/08/2018 has been withdrawn after Decision on Appeal was made on 12/10/20. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712